Case 8:16-ml-02693-JLS-KES Document 352 Filed 07/02/20 Page 1 of 4 Page ID #:11262



    1   Eric H. Gibbs (Bar No. 178658)
        ehg@classlawgroup.com
    2   Andre M. Mura (Bar No. 298541)
        amm@classlawgroup.com
    3   GIBBS LAW GROUP LLP
        505 14th Street, Suite 1110
    4   Oakland, CA 94612
        Telephone: (510) 350-9700
    5   Facsimile: (510) 350-9701
    6   Joseph W. Cotchett (Bar No. 36324)
        jcotchett@cpmlegal.com
    7   Adam J. Zapala (Bar No. 245748)
        azapala@cpmlegal.com
    8   COTCHETT, PITRE & MCCARTHY, LLP
        840 Malcolm Road, Suite 200
    9   Burlingame, CA 94010
        Telephone: (650) 697-6000
   10   Facsimile: (650) 697-0577
   11   Co-Lead Counsel for Settlement Class
   12                   UNITED STATES DISTRICT COURT FOR THE
   13                      CENTRAL DISTRICT OF CALIFORNIA
                                 SANTA ANA DIVISION
   14
         IN RE: VIZIO, INC., CONSUMER           Case No. 8:16-ml-02693- JLS (KESx)
   15    PRIVACY LITIGATION
                                                Declaration of the Settlement
   16    This document relates to:              Administrator Regarding Status of
         ALL ACTIONS                            Distribution of Settlement Funds to
   17                                           Class Members
   18

   19

   20

   21                                           Judge Josephine L. Staton
   22

   23

   24

   25

   26

   27

   28
                                         -1-
         DECL. OF THE SETTLEMENT ADMINISTRATOR RE: STATUS OF DISTRIBUTION OF
         SETTLEMENT FUNDS TO CLASS MEMBERS
Case 8:16-ml-02693-JLS-KES Document 352 Filed 07/02/20 Page 2 of 4 Page ID #:11263



    1      Class Counsel respectfully submits a Declaration of the Settlement Administrator
    2   concerning the status of the distribution of settlement funds to class members. Class
    3   Counsel are satisfied with settlement administration to date and merely wish to keep the
    4   Court apprised of developments throughout this process.
    5      The Declaration discusses (among other things) the status of digital and paper-check
    6   payments, and it explains that a final accounting is expected in November 2020, or about
    7   120 days from now, when the period for certain class members to deposit paper checks
    8   will have lapsed. Class Counsel will work with the Settlement Administrator to provide
    9   the Court with a final accounting at that time.
   10

   11   July 2, 2020                             Respectfully submitted,
   12                                            GIBBS LAW GROUP LLP
   13                                            /s/ Andre M. Mura
                                                 Eric H. Gibbs
   14
                                                 ehg@classlawgroup.com
   15                                            Andre M. Mura
                                                 amm@classlawgroup.com
   16
                                                 505 14th Street, Suite 1110
   17                                            Oakland, CA 94612
                                                 Tel: (510) 350-9700
   18
                                                 Fax: (510) 350-9701
   19
                                                 COTCHETT, PITRE & MCCARTHY,
   20
                                                 LLP
   21                                            /s/ Adam J. Zapala
                                                 Joseph W. Cotchett
   22                                            jcotchett@cpmlegal.com
   23                                            Adam J. Zapala
                                                 azapala@cpmlegal.com
   24                                            840 Malcolm Road, Suite 200
   25                                            Burlingame, CA 94010
                                                 Tel: (650) 697-6000
   26                                            Fax: (650) 697-0577
   27                                            Co-Lead Counsel for Settlement Class
   28
                                         -2-
         DECL. OF THE SETTLEMENT ADMINISTRATOR RE: STATUS OF DISTRIBUTION OF
         SETTLEMENT FUNDS TO CLASS MEMBERS
Case 8:16-ml-02693-JLS-KES Document 352 Filed 07/02/20 Page 3 of 4 Page ID #:11264



    1      I, Eric Schachter, hereby declare as follows:
    2      1. I am a Vice President with A.B. Data, Ltd. (“A.B. Data”), which this Court has
    3   appointed as Settlement Administrator in this case. I respectfully submit this
    4   declaration to update the Court on the status of the distribution of the Net Settlement
    5   to eligible Settlement Class Members. I have personal knowledge of the facts set forth
    6   herein and, if called as a witness, could and would testify competently thereto.
    7      2. As detailed in my Declaration of the Settlement Administrator Regarding Final
    8   Claim Status, filed with the Court on February 7, 2020, 479,270 claims were eligible to
    9   receive a payment from the Net Settlement Fund of $17.99 for each Qualifying Smart
   10   TV.
   11      3. Beginning on April 27, 2020, eligible claimants were sent an email providing
   12   access to several instantaneous digital payment options or alternatively a paper check
   13   by request. The digital payment choices were PayPal; a virtual MasterCard debit card;
   14   or Target, Amazon or Best Buy virtual gift cards.
   15      4. As of the date of this Declaration, 368,075 of the 479,270 eligible claimants
   16   (76.7%) have successfully accepted digital payments totaling approximately $8.3
   17   million.
   18      5. For Settlement Class Members who were successfully sent the email with their
   19   digital payment options but did not select their payment method, additional reminder
   20   emails have been sent and all payment methods remain available for selection. If a
   21   digital payment method is not selected by July 3, 2020, an email will be sent with
   22   instructions on how to retrieve their payment through the virtual MasterCard debit
   23   card, which will be accessible to the Settlement Class Member for at least five (5) years.
   24      6. In conjunction with Class Counsel, the virtual MasterCard debit card was
   25   selected as the default for unresponsive claimants because it is a quasi-cash option, it
   26   doesn’t require a preexisting account (like PayPal), and it was a popular option selected
   27   by approximately 20% of the Settlement Class Members who accepted their payment.
   28      7. Any funds that ultimately remain unclaimed after the debit cards expire will be
                                         -3-
         DECL. OF THE SETTLEMENT ADMINISTRATOR RE: STATUS OF DISTRIBUTION OF
         SETTLEMENT FUNDS TO CLASS MEMBERS
Case 8:16-ml-02693-JLS-KES Document 352 Filed 07/02/20 Page 4 of 4 Page ID #:11265



    1   reverted to the California unclaimed property fund, to be held there in the name of
    2   and for the benefit of such Settlement Class Members under California’s escheatment
    3   laws.
    4      8. On June 23, 2020, A.B. Data mailed paper checks to 1,759 claimants who had
    5   specifically requested a check and 3,138 claimants with an undeliverable email address.
    6   Going forward, A.B. Data will mail paper checks to any additional requests received
    7   through July 3, 2020 and to any additional claimants whose emails prove to be
    8   undeliverable.
    9      9. A.B. Data expects all Settlement Class Member payments to be completed
   10   within the next 120 days (to allow sufficient time for paper checks to be deposited), at
   11   which time we will provide Class Counsel and subsequently the Court with a final
   12   accounting.
   13

   14      I declare under penalty of perjury under the laws of the United States that the
   15   foregoing is true and correct.
   16

   17           Executed this 2nd day of July, 2020 in Milwaukee, Wisconsin.
   18

   19

   20

   21                                                         Eric Schachter
   22

   23

   24

   25

   26

   27

   28
                                         -4-
         DECL. OF THE SETTLEMENT ADMINISTRATOR RE: STATUS OF DISTRIBUTION OF
         SETTLEMENT FUNDS TO CLASS MEMBERS
